Citation Nr: 0312336	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation for rectal disability including 
fissures as a result of a colonoscopy at a VA facility 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1976 to February 
1980.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (VARO) in Salt Lake City, Utah with regard to 
procedures that allegedly took place at a VA facility in 
Nevada.  The Board notes that the veteran's claim was filed 
after October 1, 1997, and thus falls within revised 
provisions of 38 U.S.C.A. § 1151.

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in August 2002, a transcript 
of which is of record.

During the course of the current appeal, the veteran withdrew 
the issue of entitlement to an increased evaluation for 
service-connected occipital headaches, currently evaluated as 
30 percent disabling.


REMAND

In October 2002, the Board undertook additional development 
of the claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified as 38 C.F.R. 
19.9(a)(2)).  The development requested by the Board was in 
two parts: (a) acquisition of photocopies of pertinent 
records from the VA Medical Center in Las Vegas, Nevada; and 
(b) conduction of a VA examination to include a response by 
VA examiners to specific questions with regard to the case.  

The records obtained pursuant to (a) above are now associated 
with the claims file.  However, the veteran failed to appear 
for the scheduled examination pursuant to (b) above, and as a 
result, there is neither a clinical report from such an 
examination nor the requested opinions which were to have 
been rendered as a result thereof.  

The Board provided the veteran notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2003) (now codified as 38 C.F.R. 20.903.  The 
veteran did not respond to the notice.

In Disabled American Veterans et al v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. 19.9(a)(2) is inconsistent 
with 38 U.S.C. 7104(a).  The CAFC invalidated 38 C.F.R. § 
19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. § 
7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the October 2002 development, the Board 
obtained extensive VA records.   This evidence has not been 
considered by the RO.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  The veteran should be afforded the 
opportunity to be examined by a VA 
surgeon, or other appropriate specialist, 
who has not treated him, if possible, in 
order to determine (a) whether he has 
additional disability as a result of VA 
treatment or evaluation to include the 
April 2000 colonoscopy at the VAMC Las 
Vegas; and (b) whether the proximate 
cause of such disability, if found, was 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA or an 
event not reasonably foreseeable.  The 
written opinion in response to these 
questions should be detailed and 
annotated to the evidence at hand.  

When the RO schedules the veteran for 
examination and notifies him thereof, it 
should be pointed out that a medical 
opinion is necessary and that additional 
clinical evidence obtained pursuant to 
such an examination may be well to his 
benefit.  The provisions of 38 C.F.R. 
§ 3.655 (2002) should be provided to the 
veteran.

If the veteran does not to appear for the 
examination, the case should nevertheless 
be submitted for the aforecited 
assessment by a surgeon who has not 
treated him for written opinions as 
requested above, based on the entire 
evidence of record.

4.  The RO should then adjudicate the 
issue of entitlement to compensation for 
rectal disability including fissures as a 
result of a colonoscopy at a VA facility 
pursuant to 38 U.S.C.A. § 1151.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
most recent Supplemental Statement of the 
Case.  

If the benefits requested on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertaining to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the appellant until 
he is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


